DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6 January 2022, in view of the amendments with respect to claims 1-30 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 
Applicant's arguments filed 6 January 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1 and 20, the applicant argued, “…Yang in view of Cheng fails to teach or suggest ‘determining whether to activate the resources on the one or more candidate CCs based on whether decoding of a transmission on the serving CC has failed,’…Yang is silent regarding a UE failing to decode a transmission, let alone determining whether to activate resources on one or more candidate CCs based on failing to decode the transmission…Cheng is silent regarding a UE determining to activate resources on one or more CCs, let alone making the determination based on whether the decoding of a transmission has failed…” on pages 9-12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶54 and 56 and figure 3 Yang clearly teaches determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a network based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time").
In ¶¶9 and 53-67 and figure 5 Cheng clearly teaches wherein the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether decoding of a transmission on the serving CC has failed (¶¶9 and 53-67; figure 5: UE determines and reports ACK/NACK bits and DTX indicator bits to indicate signal quality for each CC and whether decoding of a transmission on a CC has failed).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown hereinabove, Yang clearly discloses determining whether to activate resources on CC(s) based on a signal quality of a CC. Additionally, Cheng has been shown to disclose determining the signal quality of the CC based on whether decoding of a transmission on the CC has failed. Therefore, combining the teachings of Cheng with the teachings of Yang clearly teaches the claim limitation of determining whether to activate resources of CC(s) based on whether decoding of a transmission on the CC has failed.
Regarding claims 10 and 25, the applicant argued, “…Yang in view of Panchal fails to teach or suggest ‘determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received,’…Yang is silent regarding a BS receiving (or failing to receive) an acknowledgement corresponding to a previous data transmission, let alone determining whether to activate resources on one or more candidate CCs based on receiving an acknowledgement…while Panchal generally describes that a BS may determine to de-configure carrier aggregation based on signal quality, Panchal fails to describe ‘determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received.’…” on pages 12-14.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶54 and 56 and figure 3 Yang clearly teaches determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a network based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time").
In ¶70 and figure 7 Panchal clearly teaches the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received (¶70; figure 7: determining whether SINR for the CC is above or below a threshold based on whether eNodeB is able to receive/decode messages sent by the UE on the CC).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As shown hereinabove, Yang clearly discloses determining whether to activate resources on CC(s) based on a signal quality of a CC. Additionally, Panchal has been shown to disclose eNodeB de-configuring carrier aggregation if SINR goes below a threshold and determining whether SINR goes below a threshold based on whether eNodeB is able to receive/decode ACK/NACK messages sent by the UE. Therefore, combining the teachings of Panchal with the teachings of Yang clearly teaches the claim limitation of determining whether to activate resources of CC(s) based on whether decoding of a transmission on the CC has failed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 and 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2,523,491 A1 (hereinafter referred to as “Yang”) in view of Cheng et al. US 2013/0010690 (hereinafter referred to as “Cheng”). Note Yang and Cheng were cited by the applicant in the IDS received 18 June 2021.
As to claims 1 and 20, Yang teaches an apparatus for wireless communication by a user equipment (UE) configured to:
determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a network based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time");
communicate the one or more reference signals with the network if the resources on the one or more candidate CCs are activated based on the determination (¶59, figure 3, step S32: "the user equipment 1 generates a measurement report according to the strength of the pilot signal received over each target inactive downlink component carrier and transmits the measurement report to the base station 2"; ¶65, step S34:" the user equipment 1 opens the uplink radio frequency of the inactive uplink component carrier paired with the target inactive downlink component carrier and transmits the Sounding Reference Signal (SRS) to the base station 2"); and
receive a data transmission on one of the one or more candidate CCs after the communication of the one or more reference signals (¶68; figure 3, step S36: "the base station 2 activates one or more pairs of optimal uplink and downlink component carriers based upon the measurement report received from the user equipment 1 and the measurement result of the present base station 2").
Although Yang teaches “An apparatus for wireless communication by a user equipment (UE), configured to,” Yang does not explicitly disclose “comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured” and “wherein the determining…has failed”.
However, Cheng teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured (¶¶47, 53, and 104; figures 5 and 8),
wherein the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether decoding of a transmission on the serving CC has failed (¶¶9 and 53-67; figure 5: UE determines and reports ACK/NACK bits and DTX indicator bits to indicate signal quality for each CC and whether decoding of a transmission on a CC has failed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “comprising: a memory…the memory being configured” and “wherein the determining…has failed” as taught by Cheng because it provides Yang’s apparatus with the enhanced capability of providing the UE with proper hardware to communicate with the base station (Cheng, ¶¶47, 53, and 104; figures 5 and 8) as well as using DTX and ACK/NACK to indicate signal quality of a CC for activation purposes (Cheng, ¶¶9 and 53-67; figure 5).
As to claims 3 and 22, Yang in view of Cheng teaches the apparatus of claim 20.
Cheng further teaches the one or more processors and the memory are further configured to transmit a negative acknowledgment (NACK) if the decoding of the transmission on the serving CC has failed (¶¶53-67; figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Cheng by including “the one or more processors and the memory are further configured to transmit a negative acknowledgment (NACK) if the decoding of the transmission on the serving CC has failed” as further taught by Cheng for the same rationale as set forth in claim 20 (Cheng, ¶¶47, 53, and 104; figures 5 and 8).
As to claims 4 and 23, Yang in view of Cheng teaches the apparatus of claim 20. Yang further teaches the one or more candidate CCs include the serving CC (¶¶53-59; figure 3).
As to claim 7, Yang in view of Cheng teaches the method of claim 1. Yang further teaches the communication of the one or more reference signals comprises transmitting one or more sounding reference signals (SRSs) to the network (¶¶53-69; figure 3).
As to claim 8, Yang in view of Cheng teaches the method of claim 1. Yang further teaches the communication of the one or more reference signals comprises receiving one or more channel state information-reference signals (CSI-RSs) from the network, the method further comprising: performing a signal quality measurement for each of the one or more candidate CCs based on the one or more CSI-RSs; and transmitting feedback signaling indicating results of the signal quality measurements (¶¶53-69; figure 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cheng as applied to claim 1 above, and further in view of He et al. US 2019/0254110 A1 (hereinafter referred to as “He”).
As to claim 9, Yang in view of Cheng teaches the method of claim 1.
Although Yang in view of Cheng teaches “The method of claim 1,” Yang in view of Cheng does not explicitly disclose “each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams”.
However, He teaches each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams (¶¶306-307; figure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Cheng by including “each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams” as taught by He because it provides Yang in view of Cheng’s method with the enhanced capability of providing the UE with “a basis for further CSI-RS beam management” (He, ¶¶306-307; figure 30).

Claims 10-11, 13, 15-16, 18-19, and 25-26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Panchal US 2015/0341945 A1 (hereinafter referred to as “Panchal”). Note Panchal was cited by the applicant in the IDS received 18 June 2021.
As to claims 10 and 25, Yang teaches an apparatus for wireless communication configured to:
determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a user-equipment (UE) based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time");
communicate the one or more reference signals with the UE if the resources on the one or more candidate CCs are activated based on the determination (¶59, figure 3, step S32: "the user equipment 1 generates a measurement report according to the strength of the pilot signal received over each target inactive downlink component carrier and transmits the measurement report to the base station 2"; ¶65, step S34:" the user equipment 1 opens the uplink radio frequency of the inactive uplink component carrier paired with the target inactive downlink component carrier and transmits the Sounding Reference Signal (SRS) to the base station 2");
select one of the one or more candidate CCs based on the one or more reference signals (¶68; figure 3, step S36: "the base station 2 activates one or more pairs of optimal uplink and downlink component carriers based upon the measurement report received from the user equipment 1 and the measurement result of the present base station 2"); and
transmit data on the one of the one or more candidate CCs (¶68; figure 3, step S36: "the base station 2 activates one or more pairs of optimal uplink and downlink component carriers based upon the measurement report received from the user equipment 1 and the measurement result of the present base station 2").
Although Yang teaches “An apparatus for wireless communication by a user equipment (UE), configured to,” Yang does not explicitly disclose “comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured” and “wherein the determining…been received”.
However, Panchal teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured (¶¶31-33; figures 3 and 7-8),
wherein the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received (¶70; figure 7: determining whether SINR for the CC is above or below a threshold based on whether eNodeB is able to receive/decode messages sent by the UE on the CC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “comprising: a memory…the memory being configured” and “wherein the determining…been received” as taught by Panchal because it provides Yang’s apparatus with the enhanced capability of providing the apparatus with proper hardware to communicate with the UEs (Panchal, ¶¶31-33; figures 3 and 7-8) and determining signal quality relative to a threshold based on its ability to receive ACK/NACK (Panchal, ¶70; figure 7).
As to claims 11 and 26, Yang in view of Panchal teaches the apparatus of claim 25. Yang further teaches the one or more candidate CCs include the serving CC (¶¶53-59; figure 3).
As to claims 13 and 28, Yang in view of Panchal teaches the apparatus of claim 25.
Panchal further teaches the one or more processors and the memory are further configured to receive a negative acknowledgment (NACK) corresponding to the previous data transmission, the resources on the one or more candidate CCs being activated for the communication of the one or more reference signals in response to the reception of the NACK (¶70; figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Panchal by including “the one or more processors and the memory are further configured to receive a negative acknowledgment (NACK) corresponding to the previous data transmission, the resources on the one or more candidate CCs being activated for the communication of the one or more reference signals in response to the reception of the NACK” as further taught by Panchal for the same rationale as set forth in claim 25 (Panchal, ¶¶31-33; figures 3 and 7-8).
As to claims 15 and 30, Yang in view of Panchal teaches the apparatus of claim 25. Yang further teaches the communication of the one or more reference signals comprises receiving one or more sounding reference signals (SRSs) from the UE (¶¶53-69; figure 3).
As to claim 16, Yang in view of Panchal teaches the method of claim 10. Yang further teaches the communication of the one or more reference signals comprises transmitting one or more channel state information- reference signals (CSI-RSs), the method further comprising: receiving feedback signaling indicating results of signal quality measurements performed based on the one or more CSI-RSs, the selection of the one of the one or more candidate CCs being based on the feedback signaling (¶¶53-69; figure 3).
As to claim 18, Yang in view of Panchal teaches the method of claim 10.
Panchal further teaches assigning the resources on the one or more candidate CCs to another UE if the resources on the one or more candidate CCs are not activated to be used for the communication of the one or more reference signals with the UE (¶¶17, 22-23, 29, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including “assigning the resources on the one or more candidate CCs to another UE if the resources on the one or more candidate CCs are not activated to be used for the communication of the one or more reference signals with the UE” as further taught by Panchal for the same rationale as set forth in claim 10 (Panchal, ¶¶31-33; figures 3 and 7-8).
As to claim 19, Yang in view of Panchal teaches the method of claim 18.
Panchal further teaches the resources on the one or more candidate CCs are part of a common pool of resources shared by the UE and the other UE (¶¶17, 22-23, 29, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including “the resources on the one or more candidate CCs are part of a common pool of resources shared by the UE and the other UE” as further taught by Panchal for the same rationale as set forth in claim 10 (Panchal, ¶¶31-33; figures 3 and 7-8).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Panchal as applied to claim 10 above, and further in view of He.
As to claim 17, Yang in view of Panchal teaches the method of claim 10.
Although Yang in view of Panchal teaches “The method of claim 10,” Yang in view of Panchal does not explicitly disclose “each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams”.
However, He teaches each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams (¶¶306-307; figure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including “each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams” as taught by He because it provides Yang in view of Panchal’s method with the enhanced capability of providing the UE with “a basis for further CSI-RS beam management” (He, ¶¶306-307; figure 30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469